Citation Nr: 0719132	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for chest 
wall scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

As indicated in the reasons and bases section of this 
decision, a VA PTSD examination in June 2004 indicates that 
the veteran had an anxiety disorder which might be connected 
with his exposure to traumatic stressors in the military.  
Given this finding, the Board finds that a claim for service 
connection for an anxiety disorder has been raised.  This 
claim is REFERRED to the RO for any appropriate action.  


FINDINGS OF FACTS

1.  There is no competent evidence linking any current back 
disorder to a disease or injury in service.  

2.  The veteran does not meet the diagnostic criteria for a 
diagnosis of PTSD.  

3.  The veteran's superficial chest scar, which is 8 cm long 
and 1.5 cm x 4 cm wide, is not shown to be unstable or 
painful on examination or otherwise result in functional 
impairment was.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

3.  The criteria for a compensable rating for a chest wall 
scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims on appeal, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in August 2002 and January 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that it was 
ultimately his responsibility to support his claim.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the 2004 letter was not sent prior 
to the initial adjudication of the veteran's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in August 2004.

The 2004 letter also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
effective date or disability rating to be assigned is 
rendered moot, and no further notice is needed.  With regard 
to the claim for a higher rating for scar, since the RO has 
assigned a noncompensable rating since the award of service 
connection, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
veteran has been provided adequate notice as required by the 
VCAA.   

The pertinent medical records, to include the service and 
post-service medical records have been obtained, to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran was also accorded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a relation (established by medical 
evidence) between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor(s) occurred.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, as is the situation in the case 
at hand, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson v. 
West, 12 Vet. App.119, 126 (1999).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions; his 
service medical records; as well as his post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Back Disorder

The veteran contends that while standing on a ladder to sand 
a boat, he fell approximately 50 feet, with the sander 
falling on his chest and tearing the skin across his chest.  
He claims that his current low back disorder is due to this 
in-service injury.  

The veteran's service medical records do not document any 
back injuries in service.  There are no complaints, treatment 
or diagnoses related to the spine.  A back disorder was not 
noted on separation examination or at any other time during 
active duty service.    

Post-service medical records indicate that the veteran was 
seen for back pain in 1999.  A January 1999 VA treatment 
report indicates that he reported a three month history of 
severe low back discomfort.  He stated that his back problems 
began approximately 10 years earlier, when he was working at 
a coal mine.  He said he had been having intermittent low 
back pain since that time, with an exacerbation during the 
past three months.  Examination showed that he had a 
herniated disc at L5-S1, and that he had undergone surgery.  

Also, an April 1999 VA treatment report indicates that the 
veteran reported a history of back problems, stating that he 
fell in the Navy and hurt himself in the coal mines.  

A VA examination in September 2002 indicates that the veteran 
reported the above-mentioned injury to the examiner.  He also 
reported that subsequent to the injury, he was placed on bed 
rest for two weeks.  He did not notice any back pain during 
the two weeks of bed rest, but did notice some back pain 
after returning to duty.  He did not seek medical attention 
while in service.  Approximately one year after separation 
from service, he said he saw a private physician, but was not 
sure how often.  He was reportedly told to place plywood 
under his mattress.  He continued to have intermittent back 
pain and in 1999, he had a lumbar laminectomy for lumbar 
radiculopathy.  It is noted that the veteran has stated that 
the post-service private treatment records are not available.  
The veteran was diagnosed with a history of back pain with 
left leg pain and radiculopathy, status post lumbar 
laminectomy in 1999.  The examiner opined that it was not 
likely that the veteran's back pain was related to his injury 
in service.  The examiner noted that medical attention was 
not sought for the additional two years that the veteran 
remained in service until one year after separation from 
service and that surgery was not done until 1999.  The 
surgery was for disc herniation, the symptoms of which began 
around 1997.  It was concluded that it was not likely that 
this was related to his service accident.  

It is again noted that there is no corroboration of an 
inservice back injury in the service medical records.  
Further, there is no evidence of back problems for decades 
after service separation.  The long period of time that 
elapsed between service and the onset of the current 
disability can be seen as clear and convincing evidence that 
the current disability is not related to service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Even assuming for argument purposes that the veteran did 
indeed sustain a back injury in service, as he alleges, the 
current medical evidence establishes that there is no medical 
nexus between the alleged in-service incident and the current 
back disorder.  Service connection is not warranted.  
Accordingly, the claim is denied.  

PTSD

The veteran contends that he has PTSD as a result of 
stressors experienced in service.  His post-service medical 
records indicate that in October 2003, his primary care 
physician at the VA referred him for evaluation for PTSD.  
The treatment report indicates that he was being seen for 
follow-up for hyperlipidemia.  He reported that he had PTSD 
and requested a mental health consultation.  The examiner 
noted a diagnosis of PTSD and gave him a referral for mental 
health consultation.

In December 2003, the veteran was seen by a social worker for 
a mental health consultation.  The consultation report notes 
that he was seen for a clinical interview for evaluation and 
management of PTSD.  He reported seeing things from Vietnam 
and that it seemed to be getting worse.  It was noted that 
the veteran tearfully recalled some of his Vietnam 
experiences; however, the examiner did not specify the 
reported experiences.  The diagnosis/impression noted that 
the session was primarily focused on establishing trust and 
comfort with the veteran, and that "PTSD seem[ed] likely."  
The Axis I diagnosis was PTSD (if trauma experiences are 
validated).

Aside from the two treatment reports referenced above, all 
other evaluations of record indicate that the veteran does 
not fully meet the criteria for a diagnosis of PTSD.  A 
thorough VA PTSD examination was conducted in September 2002.  
Report of the examination indicates that the veteran reported 
all of his stressors.  His psychiatric symptoms were 
addressed in detail and a complete and thorough mental 
examination was conducted.  The examiner concluded that the 
veteran did not meet the criteria for PTSD in spite of the 
fact that he appeared to have been exposed to traumatic 
stressors in Vietnam.  The examiner explained that the 
veteran was simply not showing the symptom pattern that one 
would expect for someone who went on to develop PTSD.  

Subsequent VA mental health treatment reports and evaluations 
noted a diagnosis of rule out PTSD.  A June 2004 PTSD VA 
examination specifically ruled out a diagnosis of PTSD.  
Again, this examination was very thorough, addressing the 
specific stressors, the psychiatric symptoms, and conducting 
a thorough mental status examination and testing.  The 
examiner found that the veteran clearly met the stressor 
criteria for PTSD, if the stressors could be validated (which 
they have not been, at present).  However, he did not display 
a full clear-cut PTSD picture.  The examiner explained that 
because of the results of the detailed assessment of PTSD, 
the veteran was being given a diagnosis of anxiety disorder 
to document the existence of symptoms which might be 
connected with exposure to traumatic stressors in the 
military.  However, he clearly did not meet the diagnostic 
criteria for PTSD.  

The Board finds that VA examinations in 2002 and 2004 have 
more probative value than the October and December 2003 
reports which noted a diagnosis of PTSD.  The October 2003 
diagnosis appears to have been based solely on the veteran's 
own assertion that he had PTSD.  The December 2003 evaluation 
indicates that it was primarily focused on establishing trust 
between the provider and the veteran.  The examiner neither 
explained the basis for a PTSD diagnosis nor reported the 
specific stressors.  In fact, it appears that the examiner 
was not certain about the PTSD diagnosis as it was stated 
that PTSD seemed "likely."  On the other hand, the 2002 and 
2004 VA examinations were much more thorough, clearly 
describing the stressors, symptoms, and basis for not 
rendering a PTSD diagnosis.  The 2004 examination even 
included psychometric testing because the examiner felt that 
the veteran was not a good reporter of his own symptoms in an 
unstructured clinical interview.  However, even basing the 
diagnosis on such testing, the veteran still did not meet the 
criteria for a PTSD diagnosis.  The Board finds that the 
preponderance of the evidence indicates that the veteran does 
not have PTSD.  Therefore, service connection for PTSD cannot 
be granted.  

The Board need not address whether the veteran's PTSD 
stressors have been verified as the preponderance of the 
evidence establishes that he does not have PTSD. 

Scar

A compensable rating for a chest scar (e.g., other than head, 
face, or neck area) may be awarded if any of the following 
are shown:  (1) scars that are deep or that cause limited 
motion, covering an area or areas exceeding 6 square inches 
(39 sq. cm.) (DC 7801); (2) scars that are superficial and 
that do not cause limited motion, covering an area or areas 
of 144 square inches (929 sq. cm.) or greater (DC 7802); (3) 
superficial scars that are unstable (DC 7803); or (4) 
superficial scars that are painful on examination (DC 7804).  
Also, DC 7805 provides that scars can also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805. 

The Board has reviewed the pertinent evidence of record, 
which includes the report of a September 2002 VA scars 
examination, and finds that the criteria for a compensable 
rating are not met.  On examination in 2002, the veteran's 
chest scar was noted to be 8 cm long and 1.5 cm x 4 cm wide.  
There was no tenderness, adhesions, ulceration, breakdown of 
skin, elevation or depression of scar, underlying tissue 
loss, inflammation, edema, keloid formation, or 
disfigurement.  The scar was superficial and with smooth 
texture.  Given the size of the scar and that it was not 
shown to be unstable or painful on examination, and given 
that no functional impairment was noted, the Board finds that 
entitlement to a higher rating for the veteran's service-
connected chest scar is not warranted.  The appeal is denied.  

While the veteran argues that his current back problems and 
PTSD are related to his service and that his scar is more 
disabling than currently evaluated, he is not competent to 
render such opinions as he is a layman and does not possess 
medical expertise or training.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).  

In view of the foregoing discussion, the veteran's appeal 
must be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied. 

Service connection for PTSD is denied.

A compensable rating for a chest wall scar is denied.  



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


